UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE L. LINARES,
                              Plaintiff,
                       -against-
ANTHONY ANNUCCI, as Acting Commissioner
for the Department of Corrections and Community
Supervision; TINA M. STANFORD, as
Chairwoman of the New York State Board of                     19-CV-11113 (CM)
Parole; WALTER W. SMITH; ELLEN E.
ALEXANDER; MARC COPPOLA; TANA                                 CIVIL JUDGMENT
AGOSTINI; CHARLES DAVIS; ERIK
BERLINER; OTIS CRUSE; TYCEE DRAKE;
CARYNE DEMOSTHENES; CARLTON
MITCHELL; MICHAEL CORLEY; CHAN WOO
LEE; SHEILA SAMUELS; and ELSIE
SEGARRA, as Commissioners of the New York
State Board of Parole,
                              Defendants.

         Pursuant to the order issued January 8, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 19-CV-11120 (CS). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 8, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
